PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LEE et al.
Application No. 15/753,707
Filed: 20 Feb 2018
For: COMPOSITIONS COMPRISING A COMBINATION OF A SUBSTITUTED FLAVONOID AND A SUBSTITUTED INDOLE FOR TREATING OCULAR DISEASES
:
:
:
:	DECISION ON PETITION
:
:
:

The above-identified application has been directed to the Office of Petitions for consideration of the petition to revive under 37 CFR 1.137(a) filed March 29, 2021.
	
The application became abandoned July 5, 2019 for failure to timely submit a proper reply to the Notice mailed March 4, 2019. Notice of Abandonment was mailed July 22, 2019.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by: (1) the required reply to the outstanding Office action or notice, unless previously filed; (2) the petition fee as set forth in 37 C.F.R. § 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee set forth in 37 C.F.R. § 1.20(d)) required pursuant to 37 C.F.R. § 1.137(c).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply was filed herewith and statement of unintentional delay were filed March 18, 2021. The required statement of unintentional delay was filed herewith.

In view thereof, the petition to revive under 37 CFR 1.137(a) is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions